UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6238


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORBERTO QUINONES, a/k/a Jose Rosado, a/k/a “J”,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:04-cr-00234-RWT-3; 8:11-cv-03239-RWT)


Submitted:   June 30, 2016                 Decided:   July 6, 2016


Before KING, GREGORY, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Norberto Quinones, Appellant Pro Se.   Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Norberto       Quinones     seeks     to    appeal      the     district     court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend that

judgment.        The    orders   are     not     appealable        unless     a   circuit

justice     or    judge      issues    a       certificate         of     appealability.

28 U.S.C.        § 2253(c)(1)(B)         (2012).              A         certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies        this     standard         by      demonstrating         that

reasonable       jurists     would     find      that     the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural         grounds,       the       prisoner      must

demonstrate      both     that   the     dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Quinones has not made the requisite showing.                            Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3